PER CURIAM.
Thomas Burdell appeals an adverse final judgment and post-judgment orders entered after bench trial. As to Burdell’s first and third points, we think that on a fair reading the complaint is worded broadly enough to embrace the relief awarded. Even if that were not so, the points now being raised were not preserved by timely objection. The issue was thus litigated on the pleadings as made. See Dysart v. Hunt, 383 So.2d 259, 260 (Fla. 3d DCA), review denied, 392 So.2d 1373 (Fla.1980). As to the second point on appeal, the measure of damages was entirely appropriate. Lucas Truck Service Co. v. Hargrove, 443 So.2d 260, 263 (Fla. 1st DCA 1983).
Affirmed.